Exhibit 10.2

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into as of
November 21, 2012 by and among Stephen V. Masterson (“Executive”), Provident
Bank (the “Bank”) and Provident New York Bancorp (“Parent”; and together with
the Bank, the “Company”). The Bank, Parent and Executive are sometimes referred
to collectively herein as “the Parties.”

WHEREAS, Executive has been employed by the Company pursuant to an Employment
Agreement dated as of January 9, 2012 (the “Employment Agreement”); and

WHEREAS, the Parties desire to enter into this Agreement providing for
Executive’s resignation from employment by the Company effective 11:59 p.m. on
December 14, 2012 (the “Resignation Date”);

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged by the Parties, it is agreed as
follows:

1. Resignation. Executive hereby resigns from employment by the Company as of
11:59 p.m. on the Resignation Date, and after the Resignation Date, Executive
will not hold himself out to any person or entity as being an employee, officer,
director, representative, or agent of the Company.

2. Continued Payment of Base Salary. Subject to paragraphs 4 and 5 of this
Agreement and subject to Executive’s compliance with Sections 8 and 9 of the
Employment Agreement, Executive shall be entitled to receive the continued
payment of Executive’s Base Salary (as defined in the Employment Agreement)
following the Resignation Date and until January 8, 2013 (the “Continued Base
Salary”). Executive shall also be entitled to receive payment of the amount of
Executive’s accrued but unused vacation as of Executive’s Resignation Date,
payable in accordance with the Company’s customary practices.

3. Cancellation of Equity Awards. As of the Resignation Date, (a) the incentive
stock option covering 25,000 shares of the Company’s common stock granted by the
Company to Executive as of January 9, 2012 (the “Option”) and (b) the restricted
stock award covering 7,000 shares of the Company’s common stock granted by the
Company to Executive as of January 9, 2012 shall each be cancelled in their
entirety in exchange for the Company’s payment to Executive on January 2, 2013
of an amount (such amount being the “Equity Payment Amount”) equal to the sum of
the following:

(a) the product of (i) 6,250 and (ii) the excess, if any, of the per share
closing price of the Company’s common stock as reported on the New York Stock
Exchange on the Resignation Date (the “Resignation Date Closing Price”) over the
per share exercise price of the Option; and

(b) the product of (i) 2,333 and (ii) the Resignation Date Closing Price.



--------------------------------------------------------------------------------

The Company’s obligation to pay the Equity Payment Amount shall be subject to
paragraphs 4 and 5 of this Agreement and Executive’s compliance with Sections 8
and 9 of the Employment Agreement.

4. Continued Performance of Services. Notwithstanding anything to the contrary
herein, Executive’s entitlement to (a) the Equity Payment Amount and (b) the
Continued Base Salary shall be subject to and contingent upon Executive
continuing to perform and fulfill Executive’s duties as Executive Vice
President, Chief Financial Officer of the Company and the Bank on a full-time
basis through the Resignation Date in accordance with the terms of Section 1 of
the Employment Agreement.

5. Execution of Release. Notwithstanding anything to the contrary herein,
Executive’s entitlement to (a) the Equity Payment Amount and (b) continued
payment of the Continued Base Salary after December 21, 2012 and until
January 8, 2013 shall be subject to and contingent upon Executive (i) executing
and delivering to the Company a copy of the Release Agreement attached hereto as
Attachment A on the Resignation Date and (ii) the Effective Date for such
Release Agreement occurring on December 22, 2012.

6. Restrictive Covenants. Executive acknowledges and agrees that Sections 9
(Confidentiality), 10 (Non-Solicitation; Non-Competition; Post-Termination
Cooperation), and 11 (Additional Termination and Suspension Provisions) of the
Employment Agreement shall continue in full force and effect.

7. Resignation from Positions. As of 11:59 p.m. on the Resignation Date,
Executive shall promptly (i) resign from all positions (including, without
limitation, any management, officer, or director position) with the Company and
(ii) relinquish any power of attorney, signing authority, trust authorization,
or bank account signatory authorization that Executive may hold on behalf of the
Company. Executive’s execution of this Agreement shall be deemed the grant by
Executive to the officers of the Company of a limited power of attorney to sign
in Executive’s name and on Executive’s behalf such documentation as may be
necessary or appropriate for the limited purposes of effectuating such
resignations and relinquishments.

8. Non-disparagement. Executive agrees that he will not publicly make or publish
any adverse, disparaging, untrue, or misleading statement or comment about the
Company or any of its officers, directors, employees, or agents. The Company
agrees to instruct its directors, officers, and senior management not to
publicly make or publish any adverse, disparaging, untrue, or misleading
statement or comment about Executive. In the event that a prospective employer
of Executive contacts the Company, the Company shall respond by providing only
Executive’s dates of employment, title, and last salary.

9. Withholding. The Company may withhold from any amounts payable to Executive
hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation (it being understood, that Executive shall be responsible for
payment of all taxes in respect of the payments provided for herein).

 

2



--------------------------------------------------------------------------------

10. Counterparts. This Agreement may be executed by the Parties in counterpart,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.

11. Entire Agreement. This Agreement sets forth the entire agreement between the
Company and Executive and, except as expressly provided in this Agreement,
supersedes any and all prior agreements or understandings between the Company
and Executive pertaining to the subject matter hereof. In reaching this
Agreement, neither the Company nor Executive has relied upon any representation
or promise except those set forth herein. If any provision, or portion of a
provision, of this Agreement is held to be invalid or unenforceable for any
reason, the remainder of the Agreement shall remain in full force and effect, as
if such provision, or portion of such provision, had never been contained
herein. The unenforceability or invalidity of a provision of the Agreement in
one jurisdiction shall not invalidate or render that provision unenforceable in
any other jurisdiction.

12. Amendment. This Agreement cannot be amended, modified, or supplemented in
any respect except by written agreement entered into and signed by the Parties.

13. Governing Law. This Agreement shall be governed by the laws of the State of
New York without giving effect to conflict of laws principles, and Executive
consents to venue and exclusive personal jurisdiction in the state and federal
courts of the State of New York for any proceeding arising out of or relating to
this Agreement.

14. Acknowledgement. Executive acknowledges that he has read each and every
section of this Agreement and that he understands his rights and obligations
under this Agreement. Executive acknowledges that the Company has advised him in
writing to consult with an attorney of his choice before signing this Agreement,
and that Executive has been given the opportunity to consult with an attorney of
his choice before signing this Agreement.

15. Counterparts. This Agreement may be signed in counterparts, each of which
shall be considered an original for all purposes, and all of which taken
together shall constitute one and the same written agreement.

16. Successors, etc. This Agreement shall be binding upon Executive and upon
Executive’s heirs, administrators, representatives, executors, successors, and
assigns, and shall inure to the benefit of the Company, and its representatives,
executors, successors, and assigns. This Agreement shall be binding upon the
Company and upon the Company’s assigns and shall inure to the benefit of
Executive and his heirs, administrators, representatives, executors, successors,
and assigns.

(The remainder of this page is intentionally left blank)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent and the Bank have caused this Agreement to be
executed by a duly authorized officer, and Executive has executed this
Agreement, on the date(s) set forth below.

 

Stephen V. Masterson    

/s/ Stephen V. Masterson

    Date: November 21, 2012 Provident New York Bancorp     By:  

 

    Date: Provident Bank     By:  

 

    Date:

 

4



--------------------------------------------------------------------------------

Attachment A

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (hereinafter “Agreement”) is made and entered into on the
14th day of December, 2012 among Provident Bank, Provident New York Bancorp
(together, the “Company”) and Stephen V. Masterson (“Executive”). Capitalized
terms not defined herein shall have the meaning assigned in the Separation
Agreement (as defined below).

WHEREAS, the Company and Executive are parties to a Separation Agreement, dated
as of November 21, 2012 (the “Separation Agreement”), pursuant to which
Executive is eligible, subject to the terms and conditions set forth in the
Separation Agreement, to receive the Continued Base Salary and the Equity
Payment Amount in connection with Executive’s termination of employment;

NOW, THEREFORE, in consideration of the Company agreeing to provide the
Continued Base Salary and the Equity Payment Amount to Executive subject to the
terms of the Separation Agreement and of other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged by the Parties, it
is agreed as follows:

1. In exchange for the consideration referenced above, Executive hereby
completely, irrevocably, and unconditionally releases and forever discharges the
Company, and any of its affiliated companies, and each and all of their
officers, agents, directors, supervisors, employees, representatives, and their
successors and assigns, and all persons acting by, through, under, for, or in
concert with them, or any of them, in any and all of their capacities
(hereinafter individually or collectively, the “Released Parties”), from any and
all charges, complaints, claims, and liabilities of any kind or nature
whatsoever, known or unknown, suspected or unsuspected (hereinafter referred to
as “claim” or “claims”) which Executive at any time heretofore had or claimed to
have or which Executive may have or claim to have regarding events that have
occurred as of the Effective Date of this Agreement, including, without
limitation, those based on: any employee welfare benefit or pension plan
governed by the Employee Retirement Income Security Act of 1974, as amended
(hereinafter “ERISA”) (provided that this release does not extend to any vested
benefits of Executive under Company’s pension and welfare benefit plans); the
Civil Rights Act of 1964, as amended (race, color, religion, sex and national
origin discrimination and harassment); the Civil Rights Act of 1966 (42 U.S.C.
§ 1981) (discrimination); the Age Discrimination in Employment Act of 1967, as
amended; the Older Workers Benefit Protection Act, as amended (hereinafter
“ADEA”); the Americans With Disabilities Act (hereinafter “ADA”), as amended;
§ 503 of the Rehabilitation Act of 1973; the Fair Labor Standards Act, as
amended (wage and hour matters); the Family and Medical Leave Act, as amended,
(family leave matters), any other federal, state, or local laws or regulations
regarding employment discrimination or harassment, wages, insurance, leave,
privacy or any other matter; any negligent or intentional tort; any contract,
policy or practice (implied, oral, or written); or any other theory of recovery
under federal, state, or local law, and whether for compensatory or punitive
damages, or other equitable relief, including, but not limited to, any and all
claims which Executive may now have or may have had, arising from or in any way
whatsoever connected with Executive’s employment, service, or contacts, with
Company or any other of the Released Parties.



--------------------------------------------------------------------------------

2. To the extent permitted by law, Executive agrees that he will not cause or
encourage any future legal proceedings to be maintained or instituted against
any of the Released Parties. To the extent permitted by law, Executive agrees
that he will not accept any remedy or recovery arising from any charge filed or
proceedings or investigation conducted by the Equal Employment Opportunity
Commission (EEOC) or by any state or local human rights or employment rights
enforcement agency relating to any of the matters released in this Agreement.

3. Older Workers Benefit Protection Act /ADEA Waiver:

(a) Executive acknowledges that the Company has advised him in writing to
consult with an attorney of his choice before signing this Agreement, and
Executive has been given the opportunity to consult with an attorney of his
choice before signing this Agreement.

(b) Executive acknowledges that he has been given the opportunity to review and
consider this Agreement for a full twenty-one (21) days before signing it, and
that, if he has signed this Agreement in less than that time, he has done so
voluntarily in order to obtain sooner the benefits of this Agreement.

(c) Executive further acknowledges that he may revoke this Agreement within
seven (7) days after signing it, provided that this Agreement will not become
effective until such seven (7) day period has expired. To be effective, any such
revocation must be in writing and delivered to Company’s principal place of
business by the close of business on the seventh (7th) day after signing the
Agreement and must expressly state Executive’s intention to revoke this
Agreement. Provided that Executive does not timely revoke this Agreement, the
eighth (8th) day following Executive’s execution hereof shall be deemed the
“Effective Date” of this Agreement.

(d) The Parties also agree that the release provided by Executive in this
Agreement does not include a release for claims under the ADEA arising after the
date Executive signs this Agreement.

4. Executive shall promptly turn over to the Company any and all documents,
files, computer records, or other materials belonging to, or containing
confidential or proprietary information obtained from, the Company that are in
Executive’s possession, custody, or control, including any such materials that
may be at Executive’s home.

5. This Agreement shall not in any way be construed as an admission by the
Company of any acts of unlawful conduct, wrongdoing or discrimination against
Executive, and the Company specifically disclaims any liability to Executive on
the part of itself, its employees, or its agents.

6. This Agreement sets forth the entire agreement between the Company and
Executive pertaining to the subject matter hereof (except as otherwise set forth
herein) and fully supersedes any and all prior agreements or understandings
among the Company and Executive pertaining to the subject matter hereof (except
as otherwise set forth herein). This Agreement cannot be amended, modified, or
supplemented in any respect except by written agreement entered into and signed
by the Parties.

 

2



--------------------------------------------------------------------------------

7. The Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to the principles of conflict of laws.

8. Executive hereby acknowledges that Executive has read and understands the
terms of this Agreement and that Executive signs it voluntarily and without
coercion. Executive further acknowledges that Executive was given an opportunity
to consider and review this Agreement and the waivers contained in this
Agreement, that Executive has done so and that the waivers made herein are
knowing, conscious and with full appreciation that Executive is forever
foreclosed from pursing any of the rights so waived.

9. The Agreement may be signed in counterparts, and each counterpart shall be
considered an original for all purposes.

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF

ALL KNOWN AND UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the Company, has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, on the
date(s) set forth below.

 

Stephen V. Masterson    

 

    Date: Provident New York Bancorp     By:  

 

    Date: Provident Bank     By:  

 

    Date:

 

3